                   Case 1:20-mc-00253-AJN Document 22 Filed 02/03/21 Page 1 of 3




                                                                                            M. Elizabeth Day
                                                                                          eday@feinday.com
                                                                                 Feinberg Day Kramer Alberti
                                                                                 Lim Tonkovich & Belloli LLP
                                                                                  577 Airport Blvd., Suite 250
                                                                                      Burlingame, CA 94010
                                                                                            T: 650.825.4300
                                                                                            F: 650.460.8443

            February 3, 2021

            VIA ECF

            Judge Alison J. Nathan
            United States District Judge
            Daniel Patrick Moynihan United States Courthouse
            500 Pearl Street
            New York, NY 10007

                      Re:      Netflix, Inc. v. Fortress Investment Group LLC,
                               1:20-mc-00253-AJN (S.D.N.Y.)

            Dear Judge Nathan:

                   I write on behalf of Respondent Fortress Investment Group LLC (“Fortress”) regarding
            Movant Netflix, Inc.’s request for an informal conference to resolve a dispute in which Netflix
            seeks to use Uniloc 2017 LLC’s (“Uniloc”) confidential information in its reply in support of its
            motion to compel.


                      A. Threshold Issue – This Matter Should Be Stayed While the Central District of
                         California Decides Whether to Stay the Underlying Matter

                    There is a motion to stay the underlying Central District of California patent action in
            which Netflix served the subpoena on Fortress. That motion is set to be heard by Judge Wu
            on February 11, 2021. Uniloc 2017 LLC v. Netflix, Inc., No. 8:18-cv-02055-GW-DFM, Dkt.
            207, (C.D. Cal.). Moreover, in advance of that hearing, Judge Wu has vacated a previously
            scheduled summary judgment hearing pending the resolution of the motion to stay. See
            Exhibit A. Given that the motion to stay will be heard on February 11 and likely be decided
            shortly thereafter, Netflix’s request to use Uniloc confidential information in this motion to
            compel proceeding and, indeed, Netflix’s insistence on pursuing this motion to compel at all, is
            a waste of this Court’s resources.

                    As set forth in Fortress’ opposition brief filed on January 22 (Dkt. 13), the motion to
            stay the C.D. Cal patent case is appropriate because there is currently an appeal pending
            before the Federal Circuit regarding whether Uniloc had Article III standing to bring a series of



Feinberg Day Kramer Alberti Lim Tonkovich & Belloli LLP                                                     1
577 Airport Boulevard, Suite 250 • Burlingame, CA 94010
650.825.4300 • 650.460.8443 fax • www.feinday.com
                     Case 1:20-mc-00253-AJN Document 22 Filed 02/03/21 Page 2 of 3




            lawsuits against Google for some of the same patents that are asserted in the Netflix litigation.
            The Federal Circuit’s decision on this issue will have a direct bearing on whether Uniloc had
            standing to bring the underlying litigation against Netflix. Several other courts have stayed
            Uniloc matters on the same grounds. See, e.g., Uniloc 2017 LLC v. Netflix, Inc., No. 8:18-cv-
            02055-GW-DFM, Dkt. 207-4, 207-6 (orders granting stay). It is not unreasonable to expect
            that Judge Wu will follow suit because he has vacated another pending hearing.

                     Given the likelihood that the underlying action between Uniloc and Netflix will be
            stayed in the very near term, Fortress requested that Netflix agree to pause this discovery
            until the hearing on the motion to stay in the Central District of California. Netflix refused to do
            so. Instead, Netflix persists on this wasteful discovery endeavor even though the underlying
            litigation is currently in a holding pattern with no deadlines set other than the February 11
            hearing date on Uniloc’s motion to stay.

                    The Court should defer resolution of this subpoena dispute between Netflix and
            Fortress until after Judge Wu has issued a decision on the motion to stay in the underlying
            action. If the motion to stay is granted, there is no justification or basis for proceeding with
            any discovery, let alone burdensome and irrelevant third-party discovery. Netflix’s motion to
            compel should be denied, or at least deferred until the underlying litigation resumes.

                      B. Uniloc Confidential Information is Not Relevant to Netflix’s Motion to Compel

                     If the Court does not defer this matter pending a ruling on the motion to stay from the
            Central District of California, Netflix’s request to use Unlioc confidential information in this
            motion to compel proceeding should still be denied. Uniloc is not a party to the dispute
            currently pending before this Court, nor is the information that Netflix seeks to use relevant to
            or even related to the “damages” information it seeks to compel from Fortress. In its February
            1 letter to the Court, Netflix argues that it needs to use certain Uniloc materials to reply to
            Fortress’ opposition. But Netflix fails to articulate why it must rely on Uniloc’s confidential
            information to substantiate the purported basis for its subpoena against Fortress. This is
            particularly true when Netflix’s motion seeks six categories of documents, none of which are
            relevant, but more importantly none of which require Netflix to attach 11 pages of an
            opposition to Uniloc’s motion to enforce settlement:

                 •    Fortress’s and Uniloc’s corporate form and members, as well as their relationship
                      (Request Nos. 1-8, 70);
                 •     Fortress’s past and projected financial results from, and its strategies and policies for,
                      patent assertion (Request Nos. 9-10, 31, 34-36, 39-44, 65-66, 68-69);
                 •    The acquisition and control of the patents asserted against Netflix in the Litigation (the
                      “Asserted Patents”) from their prior assignees (Request Nos. 11-22);
                 •    Valuation, licenses, agreements and other documents regarding the asserted patents
                      (Request Nos. 23-30, 32-33, 37-38, 45-47, 49); and
                 •    Documents referenced in an agreement produced by Uniloc (Request No. 48); and
                 •    Business plans and investor communications and presentations, including specifically
                      regarding Netflix, the asserted patents, and the Litigation (Request Nos. 50-64, 67).




Feinberg Day Kramer Alberti Lim Tonkovich & Belloli LLP                                                         2
577 Airport Boulevard, Suite 250 • Burlingame, CA 94010
650.825.4300 • 650.460.8443 fax • www.feinday.com
                   Case 1:20-mc-00253-AJN Document 22 Filed 02/03/21 Page 3 of 3




                    Critically, Netflix’s efforts to introduce Uniloc’s confidential materials appear to be an
            attempt to raise new arguments that were not raised in its opening brief. This is improper. “[I]t
            is improper practice to raise arguments in the first instance in a reply brief.” Ocean Partners,
            LLC v. N. River Ins. Co., 546 F. Supp. 2d 101, 106 (S.D.N.Y. 2008) (citing Patterson v.
            Balsamico, 440 F.3d 104, 114 (2d Cir. 2006). Netflix has made no effort to explain why it was
            unable to raise the arguments it now seeks to introduce in its reply brief.

                      Netflix’s reliance on Section 7.1 of the Protective Order in the underlying litigation is
            misplaced. There is no protective order in place in this miscellaneous action. So Uniloc’s
            confidentiality concerns cannot be adequately addressed. Uniloc is not a party to the matter
            presently before this Court and thereby cannot protect its confidentiality rights. Given that the
            materials in question were produced in the underlying litigation, the proper venue to determine
            whether Netflix should be able to use Uniloc’s confidential materials is before Judge Wu. By
            first raising this issue on reply in the context of this subpoena dispute, Netflix is attempting to
            circumvent the confidentiality designation challenge protocol set forth in Section 3 of the
            Protective Order, which states that such challenges shall proceed under Central District of
            California Local Rules 37-1 and 37-4.



                                                          Respectfully yours,

                                                          /s/ M. Elizabeth Day

            Cc: Martin Gilmore, Esq.




Feinberg Day Kramer Alberti Lim Tonkovich & Belloli LLP                                                      3
577 Airport Boulevard, Suite 250 • Burlingame, CA 94010
650.825.4300 • 650.460.8443 fax • www.feinday.com
